Exhibit 2.1 STOCK PURCHASE AGREEMENT by and among J.B.A. CONSULTING ENGINEERS, INC., as the Company, EACH OF THE STOCKHOLDERS OF J.B.A. CONSULTING ENGINEERS, INC., as Company Stockholders, THE STOCKHOLDER REPRESENTATIVE and NV5 GLOBAL, INC., as Buyer October 25, 2016 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Defined Terms 1 Index of Defined Terms 9 General Provisions 10 ARTICLE II SALE AND PURCHASE OF SHARES; CLOSING 11 Sale and Purchase of Shares 11 Closing 11 Closing Deliveries 11 ARTICLE III PURCHASE PRICE 13 Purchase Price 13 Post-Closing Adjustment 14 Issuance of Buyer Common Stock 16 Wire Transfer Instructions 17 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE COMPANY STOCKHOLDERS 17 Organization; Good Standing. 17 Power and Authority; Enforceability 18 Subsidiaries 18 Capitalization 19 Indebtedness 19 Material Contracts 19 Government Contracts. 21 Sufficiency of Assets 22 Accounts Receivable and Accounts Payable 23 Financial Statements 23 No Undisclosed Liabilities 23 Equipment 23 Insurance 24 Real Estate 24 Leases 24 Employee Benefits 24 Employees and Labor Matters 26 No Conflict 26 Litigation 26 Compliance with Laws 27 Brokers or Finders 28 Intellectual Property 28 Environmental Matters 29 Affiliate Transactions 30 Licenses and Permits 30 i Tax Returns and Payments 30 Severance 32 Absence of Certain Changes or Events 32 Product and Service Warranties 32 Customers 33 Bank Accounts 33 Full Disclosure 33 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMPANY STOCKHOLDERS 34 Capacity and Authority; Enforceability 34 Ownership of Shares 34 No Conflict 34 Litigation 34 Brokers or Finders 35 Affiliate Transactions 35 United States Person 35 Securities Law Matters 35 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER 37 Organization; Good Standing 37 Power and Authority; Enforceability 37 No Conflict 37 Litigation 37 Brokers or Finders 38 Financial and Regulatory Matters 38 ARTICLE VII COVENANTS 38 Certain Tax Matters 38 Cooperation and Proceedings; Access to Records 39 Further Action 39 Noncompetition, Nonsolicitation, and Nondisparagement 40 Confidentiality 41 Customer and Other Business Relationships 42 Buyer Stock 43 Termination of Certain Documents 43 ARTICLE VIII INSURANCE 43 Directors and Officers 43 ARTICLE IX STOCKHOLDER REPRESENTATIVE 44 Designation; Powers 44 Authority 45 ARTICLE X SURVIVAL; INDEMNIFICATION; DISPUTE RESOLUTION 45 Survival 45 Indemnification Obligations of the Company Stockholders 45 Indemnification Obligations of Buyer 47 Limitations 48 Notice of Indemnification; Indemnification Procedure 48 Indemnification Payments; Setoff Against Promissory Notes 50 ii Character of Indemnity Payments 51 Investigations 51 Exclusive Remedy 52 Jurisdiction; Governing Law 52 Equitable Remedies; Damages 52 ARTICLE XI CONFIDENTIALITY 52 Non-Disclosure of Information 52 Publicity 52 ARTICLE XII GENERAL 53 Expenses 53 Entire Agreement 53 Headings 53 Notices 53 Exhibits and Schedules 54 Termination of Obligations 54 Severability 55 Waiver 55 Assignment 55 Successors and Assigns 55 Amendments 55 Counterparts; Facsimiles 55 SCHEDULES Schedule 1.1(b) Key Employees Schedule 2.3(a)(iii) Resignations Schedule 2.3(a)(iv) Consents Schedule 4.1 Qualifications Schedule 4.3 Subsidiaries Schedule 4.4 Capitalization Schedule 4.5 Indebtedness Schedule 4.6(a) Material Contracts Schedule 4.6(b) Enforceability of Material Contracts Schedule 4.7(a) Government Contracts Schedule 4.7(b) Government Bids Schedule 4.7(g) Clearances Schedule 4.8 Sufficiency of Assets Schedule 4.9 Accounts Receivable Schedule 4.10 Financial Statements Schedule 4.11 Undisclosed Liabilities Schedule 4.12 Equipment Schedule 4.13 Insurance Schedule 4.14 Owned Real Property Schedule 4.15 Leased Real Property Schedule 4.16(a) Employee Benefit Plans iii Schedule 4.16(f) Parachute Payments Schedule 4.17(a) Employees Schedule 4.17(e) Employment-Related Proceedings Schedule 4.18 No Conflict Schedule 4.19 Litigation Schedule 4.22(a) Owned Intellectual Property Schedule 4.22(b) Intellectual Property Licenses Schedule 4.23 Environmental Matters Schedule 4.24 Affiliate Transactions Schedule 4.27 Severance Schedule 4.29 Product and Service Warranties Schedule 4.31 Bank Accounts Schedule 5.2 Ownership of Shares Schedule 5.7 United States Person EXHIBITS Exhibit A Company Stockholders Exhibit B Company Closing Certificate Exhibit C Company Officer’s Certificate Exhibit D Legal Opinion Exhibit E Buyer Closing Certificate Exhibit F Form of Promissory Note Exhibit G Form of Lock-Up Agreement Exhibit H Investor Letter iv STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (this “ Agreement ”) is made as of October 25, 2016, by and among (i) J.B.A. CONSULTING ENGINEERS, INC. , a Nevada corporation (the “ Company ”), (ii) each of the holders of issued and outstanding shares of capital stock of the Company (the “ Company Stockholders ”), (iii) Carl Von Hake, solely in his capacity as the Stockholder Representative, as appointed pursuant to Section 9.1 hereof (the “ Stockholder Representative ”), and (iv) NV5 GLOBAL, INC. , a Delaware corporation, or its assigns (“ Buyer ”). Buyer, the Company, the Company Stockholders and the Stockholder Representative are sometimes referred to separately in this Agreement as a “ Party ” and collectively as the “ Parties .” WHEREAS , the Company, through itself and through its Subsidiaries, is engaged in the business of providing specialized engineering services, focusing on mechanical, electrical, and plumbing engineering, fire protection systems design, acoustics, audio-visual systems, telecommunications and other specialty design and consulting services (the “ Business ”); WHEREAS , the Company Stockholders set forth on Exhibit A collectively are the record and beneficial owners of all of the issued and outstanding shares of Company Common Stock (the “ Shares ”), which Shares constitute all of the issued and outstanding Equity Interests of the Company; and WHEREAS , the Company Stockholders desire to sell, and Buyer desires to purchase, all of the Shares for the consideration and on the other terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the foregoing and of the mutual premises, covenants, representations, warranties and agreements set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS 1.1 Defined Terms . For the purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires, the following terms shall have the meanings assigned to them in this Section 1.1
